                        Case 20-10553-CSS      Doc 762-5         Filed 07/08/20        Page 1 of 2




                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

_____________________________________
                                       )
In re:                                 )                        Chapter 7
                                       )
ART VAN FURNITURE, LLC, et al.,1       )                        Case No. 20-10553 (CSS)
            Debtors.                   )
                                       )                        (Jointly Administered)
                                       )
                                       )                        HEARING: JULY 24, 2020 AT 1:00 P.M.
                                                                OBJECTIONS DUE: JULY 17, 2020 AT 4:00
______________________________________ )                        P.M.



                                        CERTIFICATE OF SERVICE


             I, Garvan McDaniel, hereby certify that on July 8, 2020, I caused a copy of the foregoing

 Motion of CBL & Associates Management, Inc. for Allowance and Payment of

 Administrative Claim Pursuant to 11 U.S.C. §§ 503(b)(1)(A) and 507(a) to be served on all

 parties receiving service via ECF and the parties on the attached service list via first class mail.


                                                       Respectfully submitted by:

                                                       HOGAN♦McDANIEL

                                                       /s/Garvan F. McDaniel
                                                       Garvan F. McDaniel (DE Bar No. 4167)
                                                       1311 Delaware Avenue
                                                       Wilmington, Delaware 19806
                                                       Telephone: 302.656.7540
                                                       Facsimile: 302.656.7599
                                                       Email: gfmcdaniel@dkhogan.com

                                                       ATTORNEYS FOR CBL & ASSOCIATES
                                                       MANAGEMENT, INC.


 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509); AVF Holdings I, LLC
 (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC (8052); Art Van Furniture of
 Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc.
 (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The location of Debtors’ principal place of
 business is 6500 East 14 Mile Road, Warren, Michigan 48092.
 HB: 4848-1611-4113.2
                       Case 20-10553-CSS   Doc 762-5   Filed 07/08/20   Page 2 of 2




                                             Service List


Via First Class Mail and E-Mail:

ART VAN FURNITURE, LLC                                 ALFRED T. GIULIANO
6500 East 14 Mile Road                                 Giuliano Miller & Co., LLC
Warren, MI 48092                                       2301 E. Evesham Road
Debtors                                                Pavilion 800, Suite 210
                                                       Voorhees, NJ 08043
                                                       Email: atgiuliano@giulianomiller.com
                                                       Chapter 7 Trustee

BENESCH FRIEDLANDER COPLAN &                           PACHULSKI STANG ZIEHL & JONES
ARONOFF LLP                                            LLP
Attn: Gregory Werkheiser                               Attn: Bradford J. Sandler
222 Delaware Avenue, Suite 801                         919 N. Market Street, 17th Floor
Wilmington, DE 19801-1611                              Wilmington, DE 19801
Email: gwerkheiser@beneschlaw.com                      Email: bsandler@pszjlaw.com
Counsel to the Debtors                                 Counsel to the Chapter 7 Trustee

U.S. TRUSTEE                                           MORGAN, LEWIS & BOCKIUS LLP
Attn: Linda Richenderfer                               Attn: Marjorie S. Crider
Office of the United States Trustee for the            Attn: Christopher L. Carter
District of Delaware                                   One Federal Street
844 King Street, Suite 2207                            Boston, MA 02110
Wilmington, DE 19801                                   Email: marjorie.crider@morganlewis.com
Email: Linda.Richenderfer@usdoj.gov                    Email: christopher.carter@morganlewis.com
                                                       Counsel to Wells Fargo Bank, N.A. as
                                                       Administrative Agent and Collateral Agent
                                                       for itself and other ABL Lenders

BURR & FORMAN LLP
Attn: J. Cory Falgowski
1201 N. Market street, Suite 1407
Wilmington, DE 19801
Email: jfalgowski@burr.com
Counsel to Wells Fargo Bank, N.A. as
Administrative Agent and Collateral Agent
for itself and other ABL Lenders




HB: 4848-1611-4113.2
